Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3 and 6-17 are pending in the application.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/21 has been entered. 

Response to Arguments

Applicant’s arguments filed on 4/13/21 with respect to claims 1-3 and 6-17 have been considered but they are not persuasive.
In the Remarks, Applicant argues that:
Palin and Palin 124 fail to teach the feature of controlling an illumination associated with the first reproduction apparatus based on a change of the first distance from the computer to the first reproduction apparatus.

In response to point (1), Palin teaches activate the multimedia device 102A and/or 102B to play 
the movie video content based on the change of distance from the mobile wireless device 100 to the multimedia device 102A and/or 102B ([194][281][283][293]).  The change of distance is determined by the mobile wireless device 100 measuring the RSSI of 102A and/or 102B and determining if switching condition is fulfilled ([194][283][293]).  Palin further teach the multimedia device 102 may be a TV, PC, 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 9-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Palin et al, US Patent Application Publication 2015/0350279 (hereinafter “Palin”) in view of Palin et al, U.S. Patent Application Publication 2015/0289124 (hereinafter Palin 124).

As per claim 1, Palin teaches the invention substantially as claimed for an information processing method executed by a computer (e.g., mobile wireless device 100), the method comprising:
in a computer:
calculating, based on a beacon signal transmitted from a first reproduction apparatus (e.g., 102A or 102B) that reproduces a content, a first distance from the computer to the first reproduction apparatus 
calculating, based on a beacon signal transmitted from a second reproduction apparatus that reproduces the content, a second distance from the computer to the second reproduction apparatus ([0282][0283]) (e.g., mobile wireless device 100 measure the RSSI of 102A and/or 102B and determine if switching condition is fulfilled based on predetermined distance; predetermined distance is reported to the mobile wireless device 100); and 
controlling a transfer reproduction operation, wherein the transfer reproduction operation by the first reproduction apparatus is controlled based on the calculated first distance and the calculated second distance ([0283]) (e.g., activate the multimedia device 102 to play based on predetermined distance), wherein the transfer reproduction operation causes:
 transfer of a transfer target content being reproduced by the second reproduction
 apparatus to the first reproduction apparatus; and 
reproduction of the transferred transfer target content by the first reproduction apparatus ([0283]) (e.g., transfer play content from a third multimedia device to multimedia device 102); and
controlling the transfer reproduction operation includes: controlling a power supply of the first reproduction apparatus ([0283])(e.g., activating multimedia device 102 to play content (i.e., controlling a power supply)); 
controlling an illumination associated with the first reproduction apparatus based on a change of the first distance from the computer to the first reproduction apparatus ([281][283] activate and play the movie video content on the multimedia device 102 based on the change of distance from wireless mobile device to the multimedia device 102 (e.g., controlling the illumination of the TV display in order to play the movie)); and 


Although Palin teaches terminating reproduction of the transfer target content, wherein the reproduction of the transfer target content by the second reproduction apparatus is terminated based on the calculated second distance, however, Palin does not expressly teach the calculated second distance being one of equal to or more than double the calculated first distance.  Palin 124 teaches terminating reproduction of the transfer target content, wherein the reproduction of the transfer target content by the second reproduction apparatus ([229], e.g., terminating reproduction of right channel audio by 102B) based on the calculated second distance being one or equal to or more than double the calculated first distance ([229][115][147][148][214], e.g., based on approximate equally close to 102B and 102C.  It is noted that Palin 124 also disclose that the calculated distance being above certain margin between two speakers [225]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Palin 124 teaching with Palin’s system in order to allow automatic switching of audio to the closet device (i.e., approximately equally  as close device) [214], thus enhancing the seamless audio switching process in Palin’s system.  

As per claim 2, Palin and Palin 124 teach the invention substantially as claimed in claim 1 above.  Palin further teach wherein controlling the transfer reproduction operation further includes starting the transfer reproduction operation by the first reproduction apparatus based on the calculated first distance 

As per claim 6, Palin and Palin 124 teach the invention substantially as claimed in claim 1 above.  Palin further teach wherein controlling at least one of a power supply of the second reproduction apparatus or a reproduction sound volume of the transfer target content reproduced at the second reproduction apparatus ([0283]).

As per claim 7, Palin and Palin 124 teach the invention substantially as claimed in claim 1 above.  Palin further teach wherein controlling the transfer reproduction operation further includes synchronizing 
the transfer reproduction operation with a reproduction operation associated with the second reproduction apparatus ([0110][0265][0281]).

As per claim 9, Palin and Palin 124 teach the invention substantially as claimed in claim 1 above.  Palin further teach wherein controlling the transfer reproduction operation further includes:
transferring the transfer target content reproduced by the computer to the first 
reproduction apparatus, wherein the computer functions as the second reproduction apparatus ([0282][0283][0293]); and
reproducing the transfer target content by the first reproduction apparatus ([0282][0283][0293]).
	
As per claim 10, Palin and Palin 124 teach the invention substantially as claimed in claim 1 above.  Palin further teach reproducing the content by the first reproduction apparatus, wherein the content is capable of being reproduced by the computer ([0282][0283][0293]);
terminating reproduction of the content associated with the first reproduction apparatus ([0282][0283][0293]); and


As per claim 11, Palin and Palin 124 teach the invention substantially as claimed in claim 1 above.  Palin further teach
detecting the first reproduction apparatus via a wireless communication ([0149]);
obtaining, from the detected first reproduction apparatus, an identification signal for identifying the beacon signal transmitted from the first reproduction apparatus ([0149]); and 
associating, based on the obtained identification signal, the beacon signal transmitted from the first reproduction apparatus with the detected first reproduction apparatus ([0149]).

As per claims 12 and 13, they are rejected for the same reason as claim 1 above.

As per claim 14, Palin teaches the invention substantially as claimed comprising:
one or more reproduction apparatuses (e.g., 102A, 102B, third multimedia device), wherein each reproduction apparatus of the one or more reproduction apparatuses includes a first circuitry configured to: reproduce a content ([0282][0283]); and 
transmit a respective beacon signal ([0282][0283]); and
an information processing apparatus (e.g., mobile wireless device 100) that includes a second circuitry configured to:
calculate, based on a beacon signal transmitted from a first reproduction apparatus of one or more reproduction apparatuses (e.g., 102A or 102B), a first distance from the information processing apparatus to the first reproduction apparatus ([0194], [0283], [0293])(e.g., mobile wireless device 100 measure the RSSI of 102A and/or 102B and determine if switching condition is fulfilled based on predetermined distance; predetermined distance is reported to the mobile wireless device 100); and

control a transfer reproduction operation, wherein the transfer reproduction operation by the first reproduction apparatus is controlled based on the calculated first distance and the calculated second distance ([0283]) (e.g., activate the multimedia device 102 to play based on predetermined distance), wherein 
the transfer reproduction operation causes transfer of a transfer target content reproduced by the second reproduction apparatus to the first reproduction apparatus ([0283]) (e.g., transfer play content from a third multimedia device to multimedia device 102), and
control of the transfer reproduction operation includes: control of a power supply of the first reproduction apparatus ([0283])(e.g., activating multimedia device 102 to play content (i.e., controlling a power supply)); 
controlling an illumination associated with the first reproduction apparatus based on a change of 
the first distance from the information processing apparatus to the first reproduction apparatus ([281][283] activate and play the movie video content on the multimedia device 102 based on the change of distance from wireless mobile device to the multimedia device 102 (e.g., controlling the illumination of the TV display in order to play the movie)); and 
termination of reproduction of the transfer target content, wherein
 the reproduction of the transfer target content by the second reproduction apparatus is terminated based on the calculated second distance ([0073][0110][0189][0194][0265][0282][0283]) (e.g., relinquish 102A or 102B of playing content when mobile wireless device 100 is beyond a predetermined distance or when the RSSI is out of the upper limit or lower limit, where RSSI correlates to distance between the inquiring device and the respond device).

Although Palin teaches termination of reproduction of the transfer target content, wherein the reproduction of the transfer target content by the second reproduction apparatus is terminated based on the calculated second distance, however, Palin does not expressly teach the calculated second distance is one of equal to or more than double the calculated first distance.  Palin 124 teaches termination of reproduction of the transfer target content, wherein the reproduction of the transfer target content by the second reproduction apparatus is terminated ([229], e.g., terminating reproduction of right channel audio by 102B) based on the calculated second distance, and the calculated second distance is one or equal to or more than double the calculated first distance ([229][115][147][148][214], e.g., based on approximate equally close to 102B and 102C.  It is noted that Palin 124 also disclose that the calculated distance being above certain margin between two speakers [225]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Palin 124 teaching with Palin’s system in order to allow automatic switching of audio to the closet device (i.e., approximately equally  as close device) [214], thus enhancing the seamless audio switching process in Palin’s system.  

As per claim 15, Palin and Palin 124 teach the invention substantially as claimed in claim 14 above.  Palin further teach wherein the second circuitry is further configured to:
reproduce the transfer target content ([0283] [0293]); and 
transfer the transfer target content reproduced by the second circuitry to each reproduction apparatus of the one or more reproduction apparatuses ([0283] [0293]), and
the first circuitry is further configured to reproduce the transfer target content transferred from the second circuitry ([0283] [0293]).

.    

Claims 3, 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Palin and Palin 124 in view of Vega et al, U.S. Patent 10,268,357 (hereinafter Vega).

	As per claim 3, Palin and Palin 124 teach the invention substantially as claimed in claim 1 above.  Palin and Palin 124 do not teach controlling a reproduction sound volume.  Vega teaches controlling the transfer reproduction operation further includes controlling a reproduction sound volume of the transfer target content reproduced at the first reproduction apparatus (col. 17, lines 15-60; figs. 7A, 7B, 7C; col. 19, lines 33-60; col. 20, limes 26-47).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Palin, Palin 124 and Vega because Vega’s teaching of modifying media playback would allow Palin and Palin 124’s system to customize the media experience of a user. 

As per claim 8, Palin and Palin 124 teaches the invention substantially as claimed in claim 7 above.  Palin and Palin 124 do not teach fading out and fading in.  Vega teaches wherein controlling the transfer reproduction operation further includes: fading out the transfer target content by 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Palin, Palin 124 and Vega because Vega’s teaching of modifying media playback would allow Palin’s system to customize the media experience of a user. 

As per claim 16, Palin and Palin 124 teach the invention substantially as claimed in claim 1 above.  Although Palin teaches controlling the illumination associated with the first reproduction apparatus based on controlling a reproduction sound of the transfer target content reproduced at the first reproduction apparatus (Palin discloses playing movie video ([281][283], i.e., controlling light/illumination associated with the multimedia device 102 along with outputting (i.e. controlling)  sound of the movie video at the multimedia device 102 in order to play the movie video on the multimedia device 102 such as a TV, PC or laptop), however, Palin and Palin 124 do not teach controlling a reproduction sound include a reproduction sound volume (i.e., Palin does not teach playing the movie at the multimedia device such as a TV including controlling the sound volume).  Vega teaches controlling a reproduction sound volume of the transfer target content reproduced at the first reproduction apparatus (col. 20, lines 26-47) (e.g., decrease the volume of the playback device; col. 19, lines 50-60, e.g., modify media playback according to preference such as volume) Vega further teach that the playback device can be integral with a TV (col. 8, lines 5-9).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Palin, Palin 124 and Vega because Vega’s teaching of controlling a reproduction sound volume would allow Palin’s multimedia playback device to play the movie video (controlling the illumination) based on the preferred controlled sound volume of the movie video at the multimedia device TV, thus improving the customized media experience of a user. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454